 Case 4:18-cv-00268-P Document 220 Filed 09/09/20              Page 1 of 4 PageID 2220



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 ALFONSO PARRA et al.,                         §
                                               §
      Plaintiffs,                              §
                                               §
 v.                                            §   Civil Action No. 4:18-cv-00268-P
                                               §
 INTERSTATE EXPRESS, INC. et al.,              §
                                               §
      Defendants.                              §

                                   FINAL JUDGMENT

        This cause came on for final trial before a jury on August 24, 2020, through August

26, 2020. Plaintiffs Alfonso and Maria Parra and Defendant Interstate Express, Inc.

appeared and announced to the Court they were ready for trial.

        Due to the pandemic and the Court in keeping with the CDC guidelines to ensure

social distancing, a jury of seven (7) was duly accepted, impaneled, and sworn which was

agreed to by the parties. The jury returned its unanimous verdict after trial in favor of

Plaintiffs Alfonso and Maria Parra and against Defendant Interstate Express, Inc., which

verdict is incorporated herein.

        Prior to trial, on February 23, 2016, Plaintiffs provided written notice to Defendant

Interstate Express, Inc. of Plaintiffs’ claims. ECF No. 218, Attach. 1. Pursuant to Tex. Fin.

Code Ann. 304.101 et. seq., prejudgment interest accrues on the amount of a judgment

during the period beginning on the earlier of the 180th day after the date the defendant

receives written notice of a claim. The 180th day after Defendant received notice of this
 Case 4:18-cv-00268-P Document 220 Filed 09/09/20               Page 2 of 4 PageID 2221



claim was August 21, 2016, which is the beginning date for accrual of prejudgment interest

and ending on the day preceding the date judgment is rendered.

       Prior to trial, Plaintiffs and Defendant Interstate Express, Inc. entered in stipulations

which were read into the record and were made part of the evidence. ECF Nos. 171 and

204.

       Prior to trial, Plaintiffs Alfonso and Maria Parra entered into a settlement with

Defendant All Ways Transport, Inc. in the amount of $2,500. Defendant All Ways

Transport, Inc. was dismissed with prejudice from the lawsuit. Therefore, Defendant

Interstate Express, Inc. is entitled to an offset against the judgment granted herein in the

amount of $2,500.00.

       Prior to trial, Defendant Roy Lester Douglas had died and was dismissed from the

lawsuit as a party.

       Prior to and during trial, Plaintiffs Alfonso and Maria Parra and Defendant Interstate

Express, Inc. stipulated that Plaintiff Alfonso Parra was entitled to a judgment against

Defendant Interstate Express, Inc in the amount of $10,000 for property damage.

       In accordance with the jury verdict (ECF No. 209), in total, Plaintiff Alfonso Parra

is entitled to a judgment against Defendant Interstate Express, Inc. in the amount of

$543,875.51, inclusive of the $10,000.00 property damage. After applying an offset for the

settlement amount of $2,500.00 from Defendant All Ways Transport, Inc., Alfonso Parra

is entitled to a judgment against Defendant Interstate Express, Inc. in the amount of

$541,375.51. In further accordance with the jury verdict (ECF No. 209), in total, Plaintiff

Maria Parra is entitled to a judgment against Defendant Interstate Express, Inc. in the

                                               2
 Case 4:18-cv-00268-P Document 220 Filed 09/09/20             Page 3 of 4 PageID 2222



amount of $195,000.00.

        THEREFORE, IT IS ORDERED, ADJUDGED, and DECREED that Plaintiff

Alfonso Parra is granted a judgment against Defendant Interstate Express, Inc. in the

amount of $541,375.51.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Maria Parra

is granted a judgment against Defendant Interstate Express, Inc. in the amount of

$195,000.00.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiffs

Alfonso and Maria Parra are granted judgments against Defendant Interstate Express, Inc.

for prejudgment interest at a statutory rate of 5% which began to accrue on August 21,

2016.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiffs

Alfonso and Maria Parra recover a judgment against Defendant Interstate Express, Inc. for

court costs in the amount of $20,388.82.

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiffs

Alfonso and Maria Parra are granted judgments against Defendant Interstate Express, Inc.

for postjudgment interest at a rate of 0.13% per annum from the date this judgment is signed

until paid, with interest computed daily pursuant to 28 U.S.C. § 1961.

        All relief, including all pending motions, that has not been specifically granted is

hereby DENIED.

        IT IS ORDERED that any party for whom judgment is awarded may enforce this



                                             3
 Case 4:18-cv-00268-P Document 220 Filed 09/09/20          Page 4 of 4 PageID 2223



judgment through abstract, execution, and any other process necessary.

      This judgment finally disposes of all parties and all claims and is immediately

appealable.

      SO ORDERED on this 9th day of September, 2020.




                                           4
